UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-174433 Polar Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 36-4697119 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4treet, Suite 505, Anchorage, Alaska 99503 (Address of principal executive offices) (Zip Code) 2248 Meridian Boulevard, Suite H, Minden, Nevada (Former Address of principal executive offices) (907) 561-3001 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YesxNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo As of January 30, 2013, there were 42,952,500 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. POLAR PETROLEUM CORP. (f/k/a Post Data, Inc.). (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS DEC 31, (Unaudited) MAR 31, ASSETS Current Assets Cash $ $ - Prepaid expenses and deposits Total Current Assets - Equipment, net of accumulated depreciation of $284 - Oil and gas properties, unproved property - TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities Accounts payable and accrued expenses $ $ Loans from stockholders Current portion of note payable - Total Current Liabilities Long term portion of note payable - Total Liabilities Commitments and Contingencies - - STOCKHOLDERS' EQUITY Preferred stock, par value $0.001, 20,000,000 shares authorized, none issued and outstanding - - Common stock, par value $.001, 700,000,000 shares authorized and 42,952,500 and 33,915,000 shares outstanding, respectively. Additional paid-in capital Deficit accumulated during the development stage Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ - See accompanyingnotes to unaudited financial statements. 3 POLAR PETROLEUM CORP. (f/k/a Post Data, Inc.). (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended DEC 31, (Unaudited) Three Months Ended DEC 31, (Unaudited) Nine Months Ended DEC 31, (Unaudited) Nine Months Ended DEC 31, (Unaudited) Cumulative Totals MAR 22, 2011 (Inception) to DEC 31, 2012 (Unaudited) INCOME $
